Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,10,12,16,17,19,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (PG Pub 2011/0193113 A1) and Huang et al (PG Pub 2016/0211415 A1).
Regarding claim 1, Jeong teaches a light emitting diode having a high light extraction efficiency (paragraph [0039]) comprising: a bottom conductive layer (170, fig. 1); a light emitting layer on the bottom conductive layer; a top conductive structure (112, paragraph [0076]) on the light emitting layer; a bottom dielectric layer (160-163,165, paragraph [0040]) positioned between the bottom conductive layer and the light emitting layer; and a conductive side arm (171, paragraph [0042]) connecting a sidewall of a bottom layer of the light emitting layer and the bottom conductive layer, wherein: the light emitting layer further comprises a first type of semiconductor layer (130), an active layer (120) and a second type of semiconductor layer (110) in turn from top down (fig. 1 seen inverted), the second type of semiconductor layer has a protruded top extending outside of the active layer and the first type of semiconductor layer, and an end of the conductive side arm covers and contacts the protruded top of the second type of semiconductor layer, and another end of the conductive side arm contacts the bottom conductive layer.  
Jeong does not teach the diode to be a micro light emitting diode.
In the same field of endeavor, Huang teaches a micro light emitting diode provides a reliable and durable light source (paragraph [0003]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the diode a micro light emitting diode for the benefit of providing a reliable and durable light source.
Regarding claim 10, Jeong teaches the micro light emitting diode according to claim 1, wherein lateral width of the first type of semiconductor layer is equal to or larger than that of the active layer (fig. 1).  
Regarding claim 12, Jeong teaches the micro light emitting diode according to claim 1, wherein the conductive side arm has an inverted L shape (fig. 1).  
Regarding claim 16, Jeong teaches the micro light emitting diode according to claim 1, wherein the first type of semiconductor layer is an N type semiconductor layer and the second type of semiconductor layer is a P type semiconductor layer (paragraph [0045]).  
Regarding claim 17, Jeong teaches the micro light emitting diode according to claim 1, wherein the first type of semiconductor layer is a P type semiconductor layer and the second type of semiconductor layer is an N type semiconductor layer (paragraphs [0055][0058]).  
Regarding claims 19 and 20, Jeong does not teach the micro light emitting diode according to claim 1, wherein the micro light emitting diode has a light extraction efficiency of at least 40% or at least 60%.  
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the micro light emitting diode to have a light extraction efficiency of at least 40% or at least 60%, for the known benefit or increasing brightness of the light emitting diode.  

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (PG Pub 2011/0193113 A1) and Huang et al (PG Pub 2016/0211415 A1) as applied to claim 1 above, and further in view of Muramoto et al (PG Pub 2012/0012884 A1).
Regarding claim 2, the previous combination remains as applied in claim 1.
The previous combination does not teach an ohmic contact layer positioned between the top conductive structure and the light emitting layer.  
In the same field of endeavor, Muramoto teaches an ohmic contact layer (10a, fig. 1) positioned between the top conductive structure (10b) and the light emitting layer (4,6,8), for the benefit of reducing electrical resistance and increasing transparency of  conductive layer 10 (paragraph [0023]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to position an ohmic contact layer between the top conductive structure and the light emitting layer for the benefit of reducing electrical resistance and increasing transparency of conductive layer 112 in Jeong.  

Allowable Subject Matter
Claims 3-9,11,13-15,18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art does not teach
“lateral width of the bottom conductive layer is larger than that of the second type of semiconductor layer and that of the bottom dielectric layer” (claim 3);
“the second type of semiconductor layer further comprises a second type of top semiconductor layer and a second type of bottom semiconductor layer, and the second type of bottom semiconductor layer extends outside relative to the second type of top semiconductor layer, thereby forming a protruded top” (claim 6);
“lateral width of the first type of semiconductor layer is much narrower than that of the active layer” (claim 11);
	“the conductive side arm is attached and connected to a sidewall of the bottom dielectric layer” (claim 13);
	“lateral width of the bottom conductive layer is larger than that of the bottom dielectric layer” (claim 14);
“a transparent isolation layer, which at least covers the protruded top of the second type of semiconductor layer, a top and a side wall of the conductive side arm, a sidewall of the light emitting layer, and a sidewall of the first type of semiconductor layer” (claim 15); nor
“the bottom conductive layer is used as a bonding layer that is bonded with a surface of the electric circuit base” (claim 18).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899